UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: 12.31.11 Date of reporting period:12.31.11 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2011 The Yacktman Funds, Inc. MESSAGE TO SHAREHOLDERS Donald A. Yacktman Stephen Yacktman Jason Subotky In 2011, The Yacktman Focused Fund and The Yacktman Fund appreciated 7.41% and 7.30%, compared to the S&P 500 which was up 2.11%.We are pleased to have delivered solid returns in a year where the S&P 500 was barely higher and, according to The Wall Street Journal, the average diversified U.S. stock fund declined 2.9%. The Yacktman Average Annual Returns Focused Fund S&P 500® One Year (01/01/11 - 12/31/11) 7.41% 2.11% Three Years (01/01/09 - 12/31/11) 25.04% 14.11% Five Years (01/01/07 - 12/31/11) 9.13% -0.25% Ten Years (01/01/02 - 12/31/11) 11.39% 2.92% Cumulative Returns One Year (01/01/11 - 12/31/11) 7.41% 2.11% Three Years (01/01/09 - 12/31/11) 95.52% 48.59% Five Years (01/01/07 - 12/31/11) 54.79% -1.24% Ten Years (01/01/02 - 12/31/11) 194.07% 33.35% nThe Yacktman Focused Fund o S&P 500® The chart assumes an initial gross investment of $10,000 made on 12/31/01. 2 The Yacktman Funds, Inc. Average Annual Returns The Yacktman Fund S&P 500® One Year (01/01/11 - 12/31/11) 7.30% 2.11% Three Years (01/01/09 - 12/31/11) 24.41% 14.11% Five Years (01/01/07 - 12/31/11) 8.04% -0.25% Ten Years (01/01/02 - 12/31/11) 10.63% 2.92% Cumulative Returns One Year (01/01/11 - 12/31/11) 7.30% 2.11% Three Years (01/01/09 - 12/31/11) 92.56% 48.59% Five Years (01/01/07 - 12/31/11) 47.21% -1.24% Ten Years (01/01/02 - 12/31/11) 174.52% 33.35% n The Yacktman Fund o S&P 500® The chart assumes an initial gross investment of $10,000 made on 12/31/01. Returns shown include the reinvestment of all dividends, but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The above past performance is not predictive of future results. The investment return and principal value of the Funds will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. Even after a very successful year where our funds stood out for solid absolute and strong relative returns, we wanted to remind investors that we prefer to judge results over longer time periods.We are proud of the long-term performance as $10,000 invested in The Yacktman Focused Fund and The Yacktman Fund ten years ago would be $29,406 and $27,450 compared to $13,332 in the S&P 500 on December 31, 2011. In 2011 there was a significant amount of market volatility as concerns about the financial health of many countries and financial institutions, especially those in Europe, increased greatly.In the steepest of the declines our funds performed much better than the overall market, something 3 The Yacktman Funds, Inc. we were also able to accomplish in the down markets of 2008-2009 and 2000-2002.We believe protecting capital in challenging times is one of the keys to long-term investment success. Our top positions continue to be in some of the greatest businesses in the world.Many of these companies offer products or services that are staples of today’s global society, giving their businesses alevel of predictability and consistency which we think is especially valuable in an environment where there is a high degree of uncertainty. Top 10 Positions The Yacktman % of Net % of Net Focused Fund Assets The Yacktman Fund Assets PepsiCo, Inc. 10.8% PepsiCo, Inc. 10.5% News Corp., Class A 10.4% News Corp., Class A 10.4% Procter & Gamble Co. 8.6% Procter & Gamble Co. 4.9% Microsoft Corp. 6.7% Microsoft Corp. 4.8% C.R. Bard, Inc. 4.2% Cisco Systems, Inc. 4.5% Cisco Systems, Inc. 4.1% Johnson & Johnson 3.7% Sysco Corp. 3.3% Coca-Cola Co. 3.6% Coca-Cola Co. 3.1% C.R. Bard, Inc. 3.5% Pfizer, Inc. 2.7% Sysco Corp. 3.5% U.S. Bancorp 2.4% U.S. Bancorp 2.8% Portfolio Holdings Media News Corp, Viacom, and Comcast had strong returns in 2011, yet all three companies still sell at low multiples of earnings and free cash flow.By far our largest media position is News Corp, which we think has an outstanding group of businesses and continues to be priced at a very compelling valuation. Last year, News Corp was the top contributor to results in each fund, and interestingly was also the most controversial holding.In the middle of the year, a phone hacking scandal at one of News Corp’s newspapers in the United Kingdom became a significant short-term issue.Management 4 handled the situation effectively by closing the newspaper where the activities took place, cancelling a proposed transaction to take full control of the largest satellite operator in the United Kingdom, BSkyB, and announcing a return of capital to shareholders via stock repurchase. We bought additional News Corp shares during the controversy, as we did not think that the company’s most valuable assets, cable and television content, would be materially impacted by the scandal.This proved to be the case, and News Corp’s cable and television content businesses posted another stellar year in 2011, achieving high rates of growth in revenues and earnings.From August through the end of the year, News Corp management repurchased $2.5 billion of stock, representing more than 5% of the company’s outstanding shares, at what we think were very attractive prices.At less than 12 times our estimate of calendar 2012 earnings per share, we think News Corp is still inexpensive. “Old Tech” Last year, the shares of many more established technology companies were out of favor, allowing us to increase our weighting to a group which we call “old tech”.At the end of 2011, Microsoft and Cisco were our largest “old tech” positions and in the top six holdings of each fund.We also owned smaller positions in HP, Corning, and Research in Motion, all of which underperformed in 2011. Microsoft’s shares were modestly weaker last year even though the company delivered solid business results.At year end, the stock sold at slightly more than seven times our estimate of 2012 earnings after adjusting for the excess cash on the balance sheet.At this low multiple, Microsoft can be a good investment if the business just delivers stable results.If Microsoft achieves success from new products like Windows 8, we think the stock could perform exceptionally well. 5 The Yacktman Funds, Inc. During 2011 we substantially increased our position in Cisco Systems as the shares collapsed in the middle of the year.We think management has taken a realistic and prudent approach to handling the company’s short-term challenges, as did other investors, and the stock rebounded solidly at the end of the year.We think the shares continue to be attractive at current prices. Consumer Staples Our largest positions in consumer staple companies produced solid results in 2011, with PepsiCo, Procter & Gamble, Coca-Cola, and Clorox appreciating in the mid-to-high single digits.These businesses tend to be fairly stable and predictable, with a strong ability to handle uncertain economic periods.We reduced our weightings in Coca-Cola and Clorox during the year due to their strong price performance. Healthcare In 2011 pharmaceutical shares were generally strong and medical device stocks weaker.Pfizer was a solid contributor to fund results with the stock appreciating more than 20% in 2011.Johnson & Johnson, which has a diverse set of businesses, including medical device, pharmaceutical, and consumer health also performed well.Medical device stocks like C.R. Bard, Stryker, and Becton Dickinson all declined in the mid-to-high single digit range. C.R. Bard underperformed in 2011 due to slower customer demand as the weak economy caused a reduced number of patient procedures.Bard is more than 100 years old and sells a wide variety of modestly priced, often disposable medical devices and supplies.We are impressed by the company’s product portfolio as well as the CEO, Tim Ring, who is focused on delivering results over the long term while managing risk.We increased our position in C.R. Bard as the stock declined. 6 Special Situations Apollo Group and H&R Block both increased more than 35% in 2011.Apollo’s shares rose sharply as the company demonstrated an ability to successfully handle changes in government student lending policies.H&R Block’s stock increased as concerns about potential legacy liabilities from the Option One mortgage business, a unit that was sold in 2008, decreased, and a new CEO, Bill Cobb took over. Conclusion We are happy with the results of 2011.We achieved solid returns in a turbulent market and effectively managed portfolio risk. Currently, the quality level of the companies in the funds is extremely high and valuations are attractive. We will work hard to objectively examine current positions and new opportunities and, as always, we will continue to be diligent, objective, and patient when managing The Yacktman Funds. Sincerely, The Yacktman Team The S&P 500 is an unmanaged but commonly used measure of common stock total return performance. The performance data quoted for The Yacktman Fund and The Yacktman Focused Fund represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that the investor’s shares, when redeemed, may be worth more or less than their original cost. The current performance may be higher or lower than the performance data quoted. The most recent month-end performance data may be obtained by calling this toll free number 1-800-525-8258. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information about the Funds. An investor may obtain a prospectus by clicking here or by calling this toll free number 1-800-525-8258. The prospectus should be read carefully before investing. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The Funds’ 7 The Yacktman Funds, Inc. prospectus contains this and other important information about the Funds. An investor may obtain a prospectus at www.yacktman.com or by calling this toll free number 1-800-525-8258. The prospectus should be read carefully before investing. Please reference schedule of investments for security exposure to each Fund. Distributed by Rafferty Capital Markets, LLC. FINRA FX2012-0217-0318/H 8 The Yacktman Funds, Inc. EXPENSE EXAMPLE For the Six Months Ended December 31, 2011 (Unaudited) As a shareholder of the Yacktman Funds (the “Funds”), you incur ongoing costs, including management fees and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2011 to December 31, 2011. Actual Expenses The first line of the table on the next page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table on the next page provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 The Yacktman Funds, Inc. EXPENSE EXAMPLE (Cont’d.) For the Six Months Ended December 31, 2011 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Funds through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. THE YACKTMAN FOCUSED FUND Expenses Beginning Ending paid during account account period value value 07/01/11- 07/01/11 12/31/11 12/31/111 Actual $ 993.20 Hypothetical (5% return before expenses) 1,000.00 6.36 THE YACKTMAN FUND Expenses Beginning Ending paid during account account period value value 07/01/11- 07/01/11 12/31/11 12/31/111 Actual $ 988.70 Hypothetical (5% return before expenses) 1,000.00 4.13 1 Expenses are equal to the Funds’ annualized expense ratios (1.25% for The Yacktman Focused Fund and 0.81% for The Yacktman Fund), multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 The Yacktman Funds, Inc. EQUITY PURCHASES & SALES For the Six Months Ended December 31, 2011 (Unaudited) Current Current NEW PURCHASES Shares Held Shares Held The Yacktman The Yacktman Focused Fund Fund Avon Products, Inc. Avon Products, Inc. manufactures and direct sells beauty and related products.The Company markets its products to consumers worldwide through independent sales representatives.Avon’s product line includes beauty, fashion and home. Bank of America Corp. — Bank of America Corporation accepts deposits and offers banking, investing, asset management, and other financial and risk-management products and services.The Company has a mortgage lending subsidiary, and an investment banking and securities brokerage subsidiary. Goldman Sachs Group, Inc. The Goldman Sachs Group, Inc., a bank holding company, is a global investment banking and securities firm specializing in investment banking, trading and principal investments, asset management and securities services.The Company provides services to corporations, financial institutions, governments, and high-net worth individuals. 11 The Yacktman Funds, Inc. Current Current NEW PURCHASES Shares Held Shares Held The Yacktman The Yacktman Focused Fund Fund Janus Capital Group, Inc. — Janus Capital Group, Inc. is a global asset management firm offering individual investors and institutional clients asset management services. The Company provides investment management, administration, distribution and related services to individual and institutional investors through mutual funds, separate accounts and subadvised relationships. Northern Trust Corp. — Northern Trust Corporation is a financial holding company that provides investment management, asset and fund administration, fiduciary, and banking solutions for corporations, institutions, and affluent individuals. Northern Trust’s banking operations are its primary operations. State Street Corp. — State Street Corporation services institutional investors and manages financial assets worldwide.The Company’s products and services include custody, accounting, administration, daily pricing, international exchange services, cash management, financial asset management, securities lending, and investment advisory services. 12 (This Page Intentionally Left Blank.) 13 The Yacktman Focused Fund TOP TEN EQUITY HOLDINGS December 31, 2011 (Unaudited) Percentage of Net Assets PepsiCo, Inc. 10.75% News Corp., Class A 10.40% Procter & Gamble Co. 8.56% Microsoft Corp. 6.66% C.R. Bard, Inc. 4.23% Cisco Systems, Inc. 4.11% Sysco Corp. 3.30% Coca-Cola Co. 3.09% Pfizer, Inc. 2.73% U.S. Bancorp 2.44% Total 56.27% FUND DIVERSIFICATION* December 31, 2011 (Unaudited) *Calculated as a percentage of net assets as of December 31, 2011. 14 The Yacktman Focused Fund EQUITY PURCHASES & SALES For the Six Months Ended December 31, 2011 (Unaudited) Net Shares Current PURCHASES Purchased Shares Held Avon Products, Inc. The Bancorp, Inc. Bank of New York Mellon Corp. Becton, Dickinson & Co. Cisco Systems, Inc. Clorox Co. ConocoPhilips Corning, Inc. Covidien Plc C.R. Bard, Inc. Goldman Sachs Group, Inc. Hewlett-Packard Co. Johnson & Johnson Microsoft Corp. News Corp., Class A News Corp., Class B Northern Trust Corp. Patterson Companies., Inc. PepsiCo, Inc. Procter & Gamble Co. Research In Motion Ltd. State Street Corp. Stryker Corp. Sysco Corp. U.S. Bancorp Viacom, Inc., Class B Wal-Mart Stores, Inc. Net Shares Current SALES Sold Shares Held eBay, Inc. — Lancaster Colony Corp. — 15 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS December 31, 2011 Number of Shares Value COMMON STOCKS - 86.01% Auto Manufacturers - 0.49% Toyota Industries Corporation - ADR (a) $ Beverages - 13.84% Coca-Cola Co. PepsiCo, Inc. Capital Markets - 2.51% Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Northern Trust Corp. State Street Corp. Commercial Banks - 2.49% The Bancorp, Inc. (a) U.S. Bancorp Communications Equipment - 1.03% Cisco Systems, Inc. Research In Motion Ltd. (a) Computers & Peripherals - 1.85% Hewlett-Packard Co. Diversified Consumer Services - 5.14% Apollo Group, Inc., Class A (a) H&R Block, Inc. Diversified Financial Services - 0.02% Resource America, Inc., Class A See notes to financial statements. 16 Number of Shares Value Electronic Equipment, Instruments & Components - 1.11% Corning, Inc. $ Food & Staples Retailing - 3.30% Sysco Corp. Health Care Equipment & Supplies - 8.41% Becton, Dickinson & Co. C.R. Bard, Inc. Covidien Plc Stryker Corp. Health Care Providers & Services - 0.89% Patterson Companies, Inc. UnitedHealth Group, Inc. Household Products - 10.40% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. IT Services - 2.27% Total System Services, Inc. Media - 14.28% Comcast Corp. , Class A Liberty Interactive Corp., Series A (a) News Corp., Class A News Corp., Class B Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 2.95% ConocoPhillips See notes to financial statements. 17 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS (Cont’d.) December 31, 2011 Number of Shares Value Oil, Gas & Consumable Fuels - 2.95% (Continued) Exxon Mobil Corp. $ Personal Products - 2.08% Avon Products, Inc. Pharmaceuticals - 4.94% Johnson & Johnson Pfizer, Inc. Software - 6.66% Microsoft Corp. Specialty Retail - 1.35% Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $3,453,306,079) Principal Amount Value CORPORATE BONDS - 0.17% Media - 0.17% Liberty Interactive LLC 8.250%, 02/01/2030 $ TOTALCORPORATE BONDS (Cost $7,377,605) SHORT-TERM INVESTMENTS - 13.34% Commercial Paper - 0.55% American Express Co. 0.003%, 01/03/2012 Demand Note - 0.01% U.S. Bancorp 0.00% See notes to financial statements. 18 Principal Amount Value U.S. Treasury Bills - 12.78% U.S. Treasury Bill 0.016%, 01/05/2012 $ $ 0.001%, 01/19/2012 0.008%, 02/02/2012 0.001%, 02/09/2012 0.004%, 02/16/2012 0.005%, 02/23/2012 0.017%, 03/15/2012 0.014%, 03/22/2012 0.017%, 04/19/2012 0.019%, 04/26/2012 0.022%, 05/03/2012 0.032%, 05/17/2012 0.037%, 05/31/2012 0.051%, 06/21/2012 TOTAL SHORT-TERM INVESTMENTS (Cost $592,781,779) Total Investments (Cost $4,053,465,463) - 99.52% Other Assets in Excess of Liabilities - 0.48% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt PLCPublic Limited Company (a)Non-Income Producing The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See notes to financial statements. 19 The Yacktman Fund TOP TEN EQUITY HOLDINGS December 31, 2011 (Unaudited) Percentage of Net Assets PepsiCo, Inc. 10.54% News Corp., Class A 10.43% Procter & Gamble Co. 4.93% Microsoft Corp. 4.83% Cisco Systems, Inc. 4.54% Johnson & Johnson 3.65% Coca-Cola Co. 3.61% C.R. Bard, Inc. 3.46% Sysco Corp. 3.45% U.S. Bancorp 2.79% Total 52.23% FUND DIVERSIFICATION* December 31, 2011 (Unaudited) *Calculated as a percentage of net assets as of December 31, 2011. 20 The Yacktman Fund EQUITY PURCHASES & SALES For the Six Months Ended December 31, 2011 (Unaudited) Net Shares Current PURCHASES Purchased Shares Held Avon Products, Inc. The Bancorp, Inc. Bank of America Corp. Bank of New York Mellon Corp. Becton, Dickinson & Co. C.R. Bard, Inc. Cisco Systems, Inc. Corning, Inc. Exxon Mobil Corp. Goldman Sachs Group, Inc. Hewlett-Packard Co. Janus Capital Group, Inc. Johnson & Johnson Microsoft Corp. News Corp., Class A Patterson Companies, Inc. PepsiCo., Inc. Procter & Gamble Co. Research In Motion Ltd. Stryker Corp. Sysco Corp. U.S. Bancorp Wal-Mart Stores, Inc. 21 The Yacktman Fund PORTFOLIO OF INVESTMENTS December 31, 2011 Number of Shares Value COMMON STOCKS - 89.15% Beverages - 14.16% Coca-Cola Co. $ PepsiCo, Inc. Capital Markets - 2.29% Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Janus Capital Group, Inc. Commercial Banks - 2.88% The Bancorp, Inc. (a) U.S. Bancorp Communications Equipment - 5.58% Cisco Systems, Inc. Research In Motion Ltd. (a) Computers & Peripherals - 2.11% Hewlett-Packard Co. Consumer Finance - 0.18% American Express Co. Diversified Consumer Services - 3.45% Apollo Group, Inc., Class A (a) H&R Block, Inc. Diversified Financial Services - 0.49% Bank of America Corp. Resource America, Inc., Class A See notes to financial statements. 22 Number of Shares Value Electronic Equipment, Instruments & Components - 1.13% Corning, Inc. $ Food & Staples Retailing - 3.45% Sysco Corp. Food Products - 0.51% Lancaster Colony Corp. Health Care Equipment & Supplies - 7.24% Becton, Dickinson & Co. C.R. Bard, Inc. Covidien Plc Medtronic, Inc. Stryker Corp. Health Care Providers & Services - 1.93% Patterson Companies, Inc. UnitedHealth Group, Inc. Household Products - 7.39% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Internet Software & Services - 0.60% eBay, Inc. (a) IT Services - 0.56% Total System Services, Inc. Media - 15.46% Comcast Corp. Liberty Interactive Corp., Series A (a) News Corp., Class A See notes to financial statements. 23 The Yacktman Fund PORTFOLIO OF INVESTMENTS (Cont’d.) December 31, 2011 Number of Shares Value Media - 15.46% (Continued) Viacom, Inc., Class B $ Oil, Gas & Consumable Fuels - 4.04% ConocoPhillips Exxon Mobil Corp. Personal Products - 2.05% Avon Products, Inc. Pharmaceuticals - 6.33% Johnson & Johnson Pfizer, Inc. Semiconductor & Semiconductor Equipment - 0.88% Intel Corp. Software - 4.83% Microsoft Corp. Specialty Retail - 1.61% Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $4,967,664,331) Principal Amount Value SHORT-TERM INVESTMENTS - 10.38% Commercial Paper - 0.65% American Express Co. 0.003%, 01/03/2012 $ Demand Note - 0.01% U.S. Bancorp 0.00% See notes to financial statements. 24 Principal Amount Value U.S. Treasury Bills - 9.72% U.S. Treasury Bill 0.007%, 02/02/2012 $ $ 0.020%, 02/09/2012 0.005%, 02/23/2012 0.017%, 03/29/2012 0.022%, 05/03/2012 0.032%, 05/17/2012 0.037%, 05/31/2012 0.051%, 06/21/2012 TOTAL SHORT-TERM INVESTMENTS (Cost $653,542,638) Total Investments (Cost $5,621,206,969) - 99.53% Other Assets in Excess of Liabilities - 0.47% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. PLCPublic Limited Company (a)Non-Income Producing See notes to financial statements. 25 The Yacktman Funds, Inc. STATEMENTS OF ASSETS & LIABILITIES December 31, 2011 The Yacktman The Yacktman Focused Fund Fund ASSETS: Investments, at value (Cost $4,053,465,463 and $5,621,206,969 respectively) $ $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total Assets LIABILITIES: Payable for fund shares redeemed Payable for investments purchased Accrued investment advisory fees Other accrued expenses Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Capital stock $ $ Undistributed net investment income Undistributed accumulated net realized loss ) ) Net unrealized appreciation Investments Total Net Assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and Outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (Note 2) $ $ See notes to financial statements. 26 The Yacktman Funds, Inc. STATEMENTS OF OPERATIONS For the Year Ended December 31, 2011 The Yacktman The Yacktman Focused Fund Fund INVESTMENT INCOME: Dividend income(1) $ $ Interest income Total investment income EXPENSES: Investment advisory fees Shareholder servicing fees Administration and accounting fees Federal and state registration fees Reports to shareholders Custody fees Directors fees and expenses Professional fees Compliance expenses Miscellaneous expenses Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN: Net realized gain (loss) on Investments Written Options — Total Change in unrealized appreciation (depreciation) on Investments Written Options ) — Total Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ (1)Net of $35,439 and $0, respectively in foreign withholding taxes. See notes to financial statements. 27 The Yacktman Funds, Inc. STATEMENTS OF CHANGES IN NET ASSETS OPERATIONS: Net investment income Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Redemption fees Payments for shares redeemed Net increase DISTRIBUTIONS PAID FROM: Net investment income Net realized gains Total distributions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment income of $423, $1,267, $5,269, and $6,569, respectively) TRANSACTIONS IN SHARES: Shares sold Issued in reinvestment of distributions Shares redeemed Net increase See notes to financial statements. 28 The Yacktman Focused Fund The Yacktman Fund Year Ended Year Ended Year Ended Year Ended December 31, December 31, December 31, December 31, $ ) $ ) See notes to financial statements. 29 The Yacktman Funds, Inc. FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout each year NET ASSET VALUE: Beginning of year OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investment securities Total from operations Redemption Fee Proceeds LESS DISTRIBUTIONS: From net investment income From net realized gains Total distributions NET ASSET VALUE: End of year TOTAL RETURN SUPPLEMENTAL DATA AND RATIOS Net assets; end of year (000's) Ratio of expenses before expense reimbursements to average net assets (See Note 4) Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio turnover rate See notes to financial statements. 30 The Yacktman Focused Fund Year Ended December 31, $ ) ) —
